116 Ga. App. 232 (1967)
156 S.E.2d 365
RICHARD'S BUICK, INC.
v.
SEASE.
42865.
Court of Appeals of Georgia.
Argued June 8, 1967.
Decided June 20, 1967.
Rehearing Denied July 26, 1967.
Fulcher, Fulcher, Hagler, Harper & Reed, E. D. Fulcher, A. Montague Miller, for appellant.
Hull, Towill & Norman, R. Lawton Jordan, Jr., for appellee.
DEEN, Judge.
The sustaining or overruling of a plea in abatement on the ground that there is another suit pending between the same parties on the same cause of action is not a final judgment from which an appeal can be taken. Almon v. R. H. Macy & Co., 103 Ga. App. 372 (119 SE2d 140); Scarborough v. Portress, 111 Ga. App. 875 (143 SE2d 555). Nothing in Code Ann. § 6-701 (Ga. L. 1965, p. 18) operates to change this rule. The appeal must accordingly be
Dismissed. Jordan, P. J., and Quillian, J., concur.